DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of “A method comprising: configuring, by a wireless local area network (WLAN) system, a first policy to apply to devices connecting to the WLAN system, wherein the first policy is associated with a first event context and controls how network traffic is handled in the WLAN; transmitting, by the WLAN system, to a cellular system, the first event context and an indication of the first policy controlling how network traffic is handled in the WLAN; receiving, by the WLAN system, a first connection from a first user equipment (UE); and transmitting, by the WLAN system, a first response to the first UE specifying the first event context, wherein the cellular system, upon receiving the first event context from the first UE, identifies and applies the first policy based on the first event context by handling network traffic in the cellular system in a corresponding manner to how network traffic is handled in the WLAN”. 




Regarding Claim 15, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A system comprising: one or more computer processors; and logic encoded in a non-transitory medium, the logic executable by operation of the one or more computer processors to perform an operation comprising: configuring, by a wireless local area network (WLAN) system, a first policy to apply to devices connecting to the WLAN system, wherein the first policy is associated with a first event context and controls how network traffic is handled in the WLAN; 6705098_1Page 5PATENTAtty. Dkt. No.: 1019691US01 (101618)PS Ref. No.: CISC/CPOL1019691US (1654.101618)transmitting, by the WLAN system, to a cellular system, the first event context and an indication of the 

3.	The dependent claims 2-8, 10-14, and 16-20 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461